Cropsey, J.
The decision of this motion depends upon whether a prior adjudication is a bar. And that in turn depends upon whether the judgment obtained by a plaintiff in an action in which the two administrators of an estate are defendants, but only one is served and neither appeared, which judgment determined the defendants’ right, is res adjudicóla in an action later brought by the administrators based upon a claimed right that the judgment held did not exist. That the prior judgment here is a bar seems to be the law. Service upon one administrator is sufficient. In studying this question it was noted that the headings to some of the sections in the Bliss edition of the Code of Civil Procedure were not as carried in the statute. (Dec. Est. Law, § 143; Montgomery v. Boyd, 78 App. Div. 64, 73; Salters v. Pruyn, 15 Abb. Pr. 224; Fiero v. Bonvile Realty Co., Inc., MacCrate, J., N. Y. L. J. July 10, 1931.) Motion granted, with costs.